Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 12, 2021 has been entered. Claims 1-30 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) in view of Nielsen-Cole et al (US 2016/0136897).
Regarding claims 1 and 5-6, Farmer discloses that, as illustrated in Fig. 1, a system for printing a three-dimensional object (i.e. apparatus for manufacturing an object by an extrusion-based additive manufacturing method is shown in Fig. 1. [0042], lines 1-2). The system includes at least one nozzle assembly configured to receive a continuous fiber (Fig. 2, item 20) and a polymer material (Fig. 2, item 35), wherein the nozzle assembly is configured to at least partially encase the continuous fiber with the polymer material to create a composite material, wherein the nozzle assembly comprises a liquefier assembly operably coupled to the nozzle, wherein the liquefier assembly comprises a melt chamber that extends longitudinally along a 6 as well) to the reinforcement fiber if desired. [0050]; The liquid matrix material 35 wets the upper portion of the reinforcement fiber 20 in the fiber feed tube 16 via the lateral holes 17 in the lattice structure, as well as contacting the lower portion 20a of the reinforcement fiber 20 between the outlet 14 (i.e. the fiber outlet) of the fiber feed channel and the extrusion outlet 3. ([0055]); The fiber feed rollers 4 and matrix feed rollers 30 are then driven simultaneously to extrude a coated fiber 40 from the extrusion outlet 3 onto the heated build plate 7 (i.e. one print bed), the coated fiber 40 (i.e. the composite material) comprising the reinforcement fiber 20 with a coating 21 of the liquid matrix material. ([0057])).
Farmer discloses the claimed invention except for the rearrangement of the polymer longitudinal axis of the polymer conduit being positioned offset from the longitudinal axis of the melt chamber (related to claims 5-6 as well). It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange that the polymer longitudinal axis of the polymer conduit being positioned offset from the longitudinal axis of the melt chamber, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would 
Farmer discloses that, as illustrated in Fig. 1, the liquid matrix material 35 then flows into the chamber 2 through the outlet 32 at a velocity V2 m/s controlled by the rotation rate of the rollers 30. ([0049], lines 1-3 from bottom). Thus, Farmer discloses that, the polymer outlet is defined in an interior surface (as shown in Fig. 1) of the melt chamber (2).
Furthermore, in the same field of endeavor, forming composite materials in 3D printing, Nielsen-Cole discloses that, as illustrated in Figs. 1A-1D, the polymer matrix material axis of the polymer conduit (Fig. 1A, item 102) is positioned offset from the longitudinal axis of the melt chamber (Fig. 1B, item 115) to provide for a downward cyclonic clockwise motion of the polymer material entering the melt chamber about the longitudinal axis of the melt chamber and toward a distal end (Fig. 1A, items 103A and 103B) of the melt chamber. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farmer to incorporate the teachings of Nielsen-Cole to provide that the polymer matrix material axis of the polymer conduit is positioned offset from the longitudinal axis of the melt chamber. Doing so would be possible to create the polymer flow path to better coat or cover the fiber materials.
However, Farmer does not disclose that the fiber outlet is defined in a proximal end of the melt chamber. Nielsen-Cole discloses that, as illustrated in Figs. 1A, usually, the tapered portion is disposed at the entrance of first distribution channel 110, which beneficially assist to direct core 108 filament to the exit of the first nozzle 103A ([0058], lines 5-7). Thus, Nielsen-Cole discloses that the fiber outlet is defined in a proximal end of the melt chamber. It would 
Regarding claim 2, Farmer discloses that, as illustrated in Fig. 1, in the system the polymer inlet is in communication with a source of polymer material that is configured to feed polymer material into polymer inlet at a desired supply pressure, and wherein the fiber inlet is in communication with a source of the continuous fiber (i.e. a pair of motorized matrix feed rollers 30 are arranged to feed a matrix fiber 33 into the matrix feed channel as shown in Fig. 3. Alternatively the matrix material could be fed into the matrix feed channel in the form of a powder ([0049], lines 6-8); the drive rollers 4 are arranged to feed the fiber into the chamber so that it moves in and out of the chamber at the same velocity V1 relative to the chamber ([0045], lines 1-3)).  
Regarding claim 3, Farmer discloses that, as illustrated in Figs. 1-2, in the system the melt chamber (i.e. the chamber 2) has a proximal end in communication with the fiber outlet and a distal end that is in communication with a nozzle bore defined in a bottom portion of the liquefier assembly. 
Regarding claim 4, Farmer discloses that, as illustrated in Figs. 1-2, in the system the fiber inlet is defined in an upper surface of the liquefier assembly and the fiber outlet is defined in the proximal end of the melt chamber.
7, Farmer discloses that, as illustrated in Figs. 1-2, in the system the distal end of the polymer conduit is defined in an interior surface of the melt chamber proximate a middle juncture of the melt chamber.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer et al (US 2014/0287139)  and Nielsen-Cole as applied to claim 3 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 8, Farmer discloses the system having a nozzle end. However, Farmer does not explicitly identify the melt chamber and the nozzle body. In the same field of endeavor, composite material 3D printing, Li discloses that, as illustrated in Fig. 2, the nozzle bore extends downwardly coaxial to the longitudinal axis of the melt chamber, and wherein the nozzle bore defines an interior surface that is sized and shaped to receive the nozzle (i.e. Referring to Fig. 2, the outer contour of the extrusion head 24 is conical, and it is also suitable for the connection of the bearing 21 and the melting cavity 20. (page 11, lines 7-8)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide that the nozzle bore extends downwardly coaxial to the longitudinal axis of the melt chamber, and wherein the nozzle bore defines an interior surface that is sized and shaped to receive the nozzle.  Doing so would be possible to have a reliable way to install the nozzle.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 1.
Regarding claim 9, Farmer discloses that, as illustrated in Fig. 2, the pair of heaters 5, 6 (e.g. a nozzle heater cartridge) in the chamber are independently controllable by the controller 35. As the coated fiber is extruded, both heaters 5, 6 are operated to heat the chamber and prevent the matrix material in the chamber from solidifying. However during extrusion the temperature in the chamber is kept below the melting point of the reinforcement fiber 20 so it remains rigid. Thus, Farmer discloses that, in the system the liquefier assembly further comprises a first mounting structure (not shown) extending substantially transverse to the longitudinal axis of the melt chamber and positioned in a bottom of the liquefier assembly proximate to the distal end of the melt chamber and the nozzle bore, and wherein the first internal mounting structure is sized and shaped to operatively receive a nozzle heater cartridge, which is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the nozzle heater cartridge to a desired temperature such that the temperature in the nozzle bore and melt chamber are maintained at a desired operating temperature. However, Farmer does not specifically disclose the shape of the first mounting structure for the heater. In the same field of endeavor, composite material 3D printing, Wolf discloses that, as illustrated in Figs. 17-18, the base 216 can have a heating opening 220 ( e.g. an internal bore) and a thermal sensor opening 222. As illustrated in Fig. 18, both the heating opening 220 and the thermal sensor opening 222 can project or extend through entirety of the base 216 ([0107]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide that the first internal bore for installing the nozzle heater. Doing so would be possible to have a reliable way to install the heater.
10-11, Farmer discloses that, as illustrated in Fig. 2, the matrix heater 34 is turned on to melt the matrix fiber 33 in the tube 37 and transfer it into liquid matrix material 35. The matrix drive rollers 30 are then operated to feed the liquid matrix material into the chamber 2 ([0054]). Thus, Farmer discloses that, in the system the liquefier assembly further comprises a second mounting structure (not shown) extending substantially transverse to the longitudinal axis of the melt chamber and positioned adjacent to the polymer conduit, the fiber conduit, and the proximal end of the melt chamber, and wherein the second internal mounting structure is sized and shaped to operatively receive a preheat heater cartridge, which is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the preheat heater cartridge to a desired temperature such that the temperature in the polymer conduit, fiber conduit, and melt chamber are maintained at a desired operating temperature. However, Farmer does not specifically disclose the shape of the first mounting structure for the heater. In the same field of endeavor, composite material 3D printing, Wolf discloses that, as illustrated in Figs. 17-18, the base 216 can have a heating opening 220 ( e.g. an internal bore) and a thermal sensor opening 222. As illustrated in Fig. 18, both the heating opening 220 and the thermal sensor opening 222 (related to claim 11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer, Nielsen-Cole and Wolf as applied to claim 11 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 12, in the combination Farmer discloses the system having a nozzle end. However, Farmer does not explicitly disclose multiple thermocouples in the nozzle. Li discloses that, as illustrated in Fig. 2, the temperature sensors 14 and 8 (i.e. thermocouples) are installed. The temperature sensor 8 is spaced from the melting chamber 20 (i.e. where the first internal bore is located) and the temperature sensor 14 is spaced from the thermoplastic resin 15 (i.e. where the second internal bore is located). Thus, Li discloses that, in the system the at least one thermocouple bore can comprise a nozzle thermocouple bore spaced from the first internal bore and a preheat thermocouple bore that is spaced from the second internal bore, each of the nozzle and preheat thermocouple bores are configured to receive a thermocouple, and wherein the system is configured to provide selectively or automatic feedback control to the respective preheat heater cartridge and/or the nozzle heater cartridge in response to the sensed temperatures to maintain the desired operating temperatures in the liquefied assembly. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide multiple thermocouples to the nozzle head. Doing so would be possible to control the reliable operation of the nozzle head assembly.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 1.
Regarding claims 13-15, Farmer discloses the system having a nozzle end with multiple heaters. However, Farmer does not explicitly disclose a heater jacket member. Li discloses that, as illustrated in Figs. 1-2, the outer wall of the melting cavity 20 (e.g. as shown in Fig. 1, a cylindrical shape related to claim 14) is nested with a tubular heating sleeve 7 (related to claim 14 as well; as shown in Fig. 2, the tubular heating sleeve 7 extending longitudinally substantially an elongate length of the liquefier assembly related to claim 15) (page 6, lines 15-16). Thus, Li discloses that, in the system the liquefier assembly further comprises a heater jacket member positioned in overlying relationship thereon at least a portion of an exterior surface of the liquefier assembly, wherein the heater jacket member is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the heater jacket member to a desired temperature such that the temperatures in the nozzle bore and melt chamber are maintained at a desired operating temperature. The liquefier assembly has a cylindrical shape, and wherein the heater jacket member circumferentially surrounds at least a portion of the exterior surface of the liquefier assembly. The heater jacket member extends longitudinally substantially an elongate length of the liquefier assembly. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide a heater jacket member to the nozzle head. Doing so would be possible to have an optional way to maintain a desired operating temperature for the nozzle assembly.
Regarding claim 16, Li discloses that, as illustrated in Fig. 2, temperature sensor 8 installed on the melting chamber is used to measure the temperature of the middle of the melting chamber 20; according to the melting temperature T0 of different resin substrates, the 
Regarding claims 17-19, Li discloses that, as illustrated in Fig. 2, in the system the nozzle (i.e. an extrusion head 24, (page 6, line 11)) defines a nozzle conduit that extends longitudinally from a proximal end to a distal end, which defines the nozzle, wherein at least a portion of the exterior surface of the proximal end of the nozzle can be selectively treated to be complementarily received within the nozzle bore of the liquefier assembly such that the nozzle conduit is placed into fluid communication with the distal end of the melt chamber (i.e. the melt chamber 20, (page 6, line 10)), and wherein the nozzle conduit extends substantially coaxial to the longitudinal axis of the melt chamber (related to claim 17). Further, Li discloses that, as illustrated in Fig. 2, in the system the nozzle conduit is inwardly tapered proximate the proximal end of the nozzle conduit to reduce the diameter of the nozzle conduit to a second diameter, wherein the second diameter is less than the diameter of the melt chamber, and 18). Furthermore, Li discloses that, as illustrated in Fig. 2, in the system an edge of the nozzle of the nozzle conduit has a chamfered or otherwise rounded cross-sectional shape (related to claim 19). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Li to provide a specific shape of the nozzle. Doing so would be possible to have a suitable way to operate the nozzle assembly.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 1 above, further in view of Van Tooren et al. (US 2017/0057167), hereafter Van Tooren’167.
Regarding claim 20, Farmer discloses the system for printing 3D object on the platform. However, Farer does not explicitly disclose that the print bed can move in six different degrees of freedom. In the same field of endeavor, fiber reinforcement parts 3D printing, Van Tooren’167 discloses that, as illustrated in Fig. 1, the print bed 24 is movable, independently with 6 degrees of freedom, as controlled by the controller 26 ([0019], lines 5-6 from bottom). The print bed 24 can be moved translational, independently, by controller 26 using the arm 28 connected to the receive 30 of the print bed 24. In particular embodiments, the arm 28 can be formed from multiple segments connected together at movable joints (bending, and/or rotating) to allow for translational movement of the print bed 24 with respect to the translation point PT ([0020]). Thus, Van Tooren’167 discloses that, in the system one print bed is .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 1 above, further in view of Becker (US 2016/0176115).
Regarding claim 21, Farmer discloses the system for printing 3D object on the platform. However, Farmer does not explicitly disclose that a robotic armature to drive the nozzle assembly in six different degrees of freedom. In the same field of endeavor, 3d printing, Becker discloses that, as illustrated in Fig. 1, a typical industrial robot has a working space of for example 3 m around a rotational base and comprises for example four, five, six or even seven degrees of freedom in movement. A robot is controlled by a control unit respectively a robot controller ([0011], lines 4-8). Fig 1 shows an exemplary printing system 10. A three-dimensional . 
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) in view of Nielsen-Cole et al (US 2016/0136897).
Regarding claims 22-25, Farmer discloses that, as illustrated in Fig. 1, a system for printing a three-dimensional object (i.e. apparatus for manufacturing an object by an extrusion-based additive manufacturing method is shown in Fig. 1. [0042], lines 1-2). The system includes at least one nozzle assembly configured to receive a continuous fiber and a polymer material, wherein the nozzle assembly is configured to at least partially encase the continuous fiber with 25). The interior of the matrix feed tube 10 provides a cylindrical matrix feed channel within an inlet 31 (i.e. a polymer inlet) at its outer (distal) end and an outlet 32 (i.e. a polymer outlet) in the side 23) ([0055]); The fiber feed rollers 4 and matrix feed rollers 30 are then driven simultaneously to extrude a coated fiber 40 from the extrusion outlet 3 onto the heated build plate 7 (i.e. one print bed), the coated fiber 40 (i.e. the composite material) comprising the reinforcement fiber 20 with a coating 21 of the liquid matrix material. ([0057])).
Farmer discloses that, as illustrated in Fig. 1, the liquid matrix material 35 then flows into the chamber 2 through the outlet 32 at a velocity V2 m/s controlled by the rotation rate of the rollers 30. ([0049], lines 1-3 from bottom). Thus, Farmer discloses that, the polymer outlet is defined in an interior surface (as shown in Fig. 1) of the melt chamber (2).
Farmer discloses the claimed invention except for the rearrangement of the polymer longitudinal axis of the polymer conduit being positioned offset from the longitudinal axis of 24 as well). It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange that the polymer longitudinal axis of the polymer conduit being positioned offset from the longitudinal axis of the melt chamber, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the liquefied polymer material entering the melt chamber for the purpose of fully covering/coating the continuous fiber. 
Furthermore, in the same field of endeavor, forming composite materials in 3D printing, Nielsen-Cole discloses that, as illustrated in Figs. 1A-1D, the polymer matrix material axis of the polymer conduit (Fig. 1A, item 102) is positioned offset from the longitudinal axis of the melt chamber (Fig. 1B, item 115) to provide for a downward cyclonic clockwise motion of the polymer material entering the melt chamber about the longitudinal axis of the melt chamber and toward a distal end (Fig. 1A, items 103A and 103B) of the melt chamber. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farmer to incorporate the teachings of Nielsen-Cole to provide that the polymer matrix material axis of the polymer conduit is positioned offset from the longitudinal axis of the melt chamber.  Doing so would be possible to create the polymer flow path to better coat or cover the fiber materials. 
However, Farmer does not disclose that the fiber outlet is defined in a proximal end of the melt chamber. Nielsen-Cole discloses that, as illustrated in Figs. 1A, usually, the tapered portion is disposed at the entrance of first distribution channel 110, which beneficially assist to direct core 108 filament to the exit of the first nozzle 103A ([0058], lines 5-7). Thus, Nielsen-.   
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 22 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 26.
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 22 above, further in view of Wolf et al. (US 2016/0236408).
Regarding claim 27, Farmer discloses that, as illustrated in Fig. 2, the pair of heaters 5, 6 (e.g. a nozzle heater cartridge) in the chamber are independently controllable by the controller 35. As the coated fiber is extruded, both heaters 5, 6 are operated to heat the chamber and prevent the matrix material in the chamber from solidifying. However during extrusion the temperature in the chamber is kept below the melting point of the reinforcement fiber 20 so it remains rigid. Thus, Farmer discloses that, in the system the liquefier assembly further comprises a first mounting structure (not shown) extending substantially transverse to the longitudinal axis of the melt chamber and positioned in a bottom of the liquefier assembly proximate to the distal end of the melt chamber and the nozzle bore, and wherein the first internal mounting structure is sized and shaped to operatively receive a nozzle heater cartridge, which is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the nozzle heater cartridge to a desired temperature such that the temperature in the nozzle bore and melt chamber are maintained at a desired operating temperature. However, Farmer does not specifically disclose the shape of the first mounting structure for the heater. In the same field of endeavor, composite material 3D printing, Wolf discloses that, as illustrated in Figs. 17-18, the base 216 can have a heating opening 220 ( e.g. an internal bore) and a thermal sensor opening 222. As illustrated in Fig. 18, both the heating opening 220 and the thermal sensor opening 222 can project or extend through entirety of the base 216 ([0107]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 22 above, further in view of Li et al. (CN 106313496, English translation provided).
Regarding claim 28, Farmer discloses the system having a nozzle end with multiple heaters. However, Farmer does not explicitly disclose a heater jacket member. Li discloses that, as illustrated in Figs. 1-2, the outer wall of the melting cavity 20 is nested with a tubular heating sleeve 7. Thus, Li discloses that, in the system the liquefier assembly further comprises a heater jacket member positioned in overlying relationship thereon at least a portion of an exterior surface of the liquefier assembly, wherein the heater jacket member is configured, via heat transfer, to heat the areas of the liquefier assembly proximate the heater jacket member to a desired temperature such that the temperatures in the nozzle bore and melt chamber are maintained at a desired operating temperature. The liquefier assembly has a cylindrical shape, and wherein the heater jacket member circumferentially surrounds at least a portion of the exterior surface of the liquefier assembly. The heater jacket member extends longitudinally substantially an elongate length of the liquefier assembly.
Further, Li discloses that, as illustrated in Fig. 2, temperature sensor 8 installed on the melting chamber is used to measure the temperature of the middle of the melting chamber 20; according to the melting temperature T0 of different resin substrates, the heating process of 
Regarding claim 29, Li discloses that, as illustrated in Fig. 2, in the system the nozzle (i.e. an extrusion head 24, (page 6, line 11)) defines a nozzle conduit that extends longitudinally from a proximal end to a distal end, which defines the nozzle, wherein at least a portion of the exterior surface of the proximal end of the nozzle can be selectively treaded to be complementarily received within the nozzle bore of the liquefier assembly such that the nozzle conduit is placed into fluid communication with the distal end of the melt chamber (i.e. the melt chamber 20, (page 6, line 10)), and wherein the nozzle conduit extends substantially coaxial to the longitudinal axis of the melt chamber. Further, Li discloses that, as illustrated in Fig. 2, in the system the nozzle conduit is inwardly tapered proximate the proximal end of the nozzle conduit to reduce the diameter of the nozzle conduit to a second diameter, wherein the .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2014/0287139) and Nielsen-Cole as applied to claim 22 above, further in view of Van Tooren et al. (US 2017/0057167), hereafter Van Tooren’167.
Regarding claim 30, Farmer discloses the system for printing 3D object on the platform. However, Farer does not explicitly disclose that the print bed can move in six different degrees of freedom. In the same field of endeavor, fiber reinforcement parts 3D printing, Van Tooren’167 discloses that, as illustrated in Fig. 1, the print bed 24 is movable, independently with 6 degrees of freedom, as controlled by the controller 26 ([0019], lines 5-6 from bottom). The print bed 24 can be moved translational, independently, by controller 26 using the arm 28 connected to the receive 30 of the print bed 24. In particular embodiments, the arm 28 can b63e formed from multiple segments connected together at movable joints (bending, and/or rotating) to allow for translational movement of the print bed 24 with respect to the translation point PT ([0020]). Thus, Van Tooren’167 discloses that, in the system one print bed is .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 22 that there is no common melt chamber discloses on contemplated in the Nielsen-Cole system, it is not persuasive. First, the channel 110 is extended from the inlet of the core material 108 to the exit of 103A (as shown in Fig. 1). Functionally, the channel 110 should have a capability of holding polymer resin in the chamber 115. Thus, for one of ordinary skilled in the art, the channel 110 should be one portion of the chamber 115. Second, Nielsen-Cole specifically discloses that, in some embodiments, distribution channel 110 extends into priming chamber 115 and exits at or near the opening to 
Regarding arguments that one skilled in the art would not have been motivated to rely on the teachings of Farmer, Nielsen-Cole to arrive at the claimed invention (such as in claims 1 and 22), it is not persuasive. Farmer discloses the method of manufacturing the 3D object in which thermoplastic matrix material is melt in the chamber and coated to the fiber fed into the chamber. Nielsen-Cole teaches the printer system may include a coaxial extruder head that extrude a core (such as fibers), a bulk (such as resin), and/or a core and bulk cladding to form complex structures without retooling. For one of ordinary skilled in the art, it would have been obvious to combine Farmer and Nielsen-Cole to advance the development of the technology in the same area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742